DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US-9556655-B2).

With regards to claim 1, Shimizu discloses a vehicular door outer handle device (Abstract) comprising: 
a handle body (26 Figure 3) that has a housing recess (26c Figure 3) for housing an electronic component (40 Figure 3) and is formed in a substantially U-shaped cross-section (Col 4 Lines 14-15) open at a side (top side, Figure 3) opposite to an outer panel (11 Figure 2) of a vehicle door (D Figure 2); 
a handle cover (27 Figure 3) that covers the handle body from the outside so as to constitute an operating handle (12 Figure 1) disposed on an outer surface side (front side, Figure 1) of the vehicle door together with the handle body; 
a base member (20 Figure 3) fixed to the vehicle door (by bolts 18, 24 Figure 2); and 
a support arm (26b Figure 3) that is connected to one end (right end, Figure 3) in a longitudinal direction of the handle body, to be inserted into the outer panel, and is rotatably supported by the base member via a support shaft (37 Figure 3), wherein 
in the vehicular door outer handle device in which a slit (the continuous region interior to the handle device extending from wall portion 26d, through lead-out hole 53, and including groove 54 [Figures 3, 5]) through which a harness (50 Figure 5) connected to the electronic component housed in the housing recess is inserted is formed in the one end of the handle body (the portion of the slit to the left of lead-out hole 53, Figure 3) and in the support arm (the portion of the slit to the right of lead-out hole 53, Figure 3), 
the handle cover is integrally provided with a first reinforcing portion (27b Figure 4) that is fitted into the slit (specifically the portion of the slit to the left of lead-out hole 53, Figure 3) so as to contact, or to approach and face, both side surfaces of the slit (Figure 4).

With regards to claim 2, Shimizu discloses the vehicular door outer handle device according to claim 1, 
wherein the base member (20 Figure 3) is integrally provided with a second reinforcing portion (20d Figure 3) that is fitted into the slit (specifically the portion of the slit to the right of lead-out hole 53, Figure 3) so as to contact, or to approach and face, the both side surfaces of the slit (Figure 5).

With regards to claim 3, Shimizu discloses the vehicular door outer handle device according to claim 1, 
wherein the first reinforcing portion (27b Figure 4) is integrally provided on the handle cover (27 Figure 3) so that the harness (50 Figure 5) can be pushed in the slit (specifically the portion of the slit to the right of lead-out hole 53, Figure 3) so as to be positioned at a regular position (the handle cover 27 with first reinforcing portion 27b positions the harness by sealing the handle device and closing the open face of the slit, Figure 4).

With regards to claim 4, Shimizu discloses the vehicular door outer handle device according to claim 2, 
wherein the first reinforcing portion (27b Figure 4) is integrally provided on the handle cover (27 Figure 3) so that the harness (50 Figure 5) can be pushed in the slit (specifically the portion of the slit to the right of lead-out hole 53, Figure 3) so as to be positioned at a regular position (the handle cover 27 with first reinforcing portion 27b positions the harness by sealing the handle device and closing the open face of the slit, Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9193309-B2: A related vehicle outer door handle.
US-10501966-B2: A related vehicle outer door handle.
US-10982469-B2: A related vehicle outer door handle.
US-20150337571-A1: A related vehicle outer door handle.
US-20200123819-A1: A related vehicle outer door handle.
DE-102013112164-A1: A related vehicle outer door handle.
CN-1676838-A: A related vehicle outer door handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675